Case 19-00684     Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46   Desc Main
                             Document     Page 1 of 29




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:
                                            CASE NO. 19-BK-6255
            EMELIDA CORDOVA,                EASTERN DIVISION
                                            CHAPTER 13
                  DEBTORS.


   EMELIDA CORDOVA, ET AL.,
                                            ADV. PRO. NO. 19-AP-684
            PLAINTIFFS,
                                            HON. TIMOTHY A. BARNES
                  V.
                                            HEARING DATE: MAY 23, 2019
   CITY OF CHICAGO, AN ILLINOIS             HEARING TIME: 9:30 A.M.
   MUNICIPAL CORPORATION

            DEFENDANT.



               NOTICE OF C ONSTITUTIONAL
                      C HALLENGE

      Pursuant to Rule 5.1 of the Federal Rules of Civil Procedure, made

   applicable to this proceeding through Rule 9005.1 of the Federal Rules

   of Bankruptcy Procedure, the City of Chicago, an Illinois Municipal

   Corporation, hereby files this Notice of Constitutional Challenge to the

   United States Bankruptcy Code with this Court. Specifically, in the

   City’s Motion to Dismiss, attached hereto, the City challenges the con-



                                        1
Case 19-00684   Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46    Desc Main
                          Document     Page 2 of 29




   stitutionality of 11 U.S.C. § 362(a) under the due process clause of the

   Fifth Amendment.

      Pursuant to Rule 5.1(a)(2), I, David Paul Holtkamp, certify that I

   served this Notice and Motion to Dismiss via certified mail to the At-

   torney General of the United States at the address below.


   Served via certified mail
   William Barr
   Attorney General of the United States
   950 Pennsylvania Avenue, NW
   Washington, DC 20530-0001

   With cc. via First Class Mail to:
   John R. Lausch, Jr.
   U.S. Attorney for the
   Northern District of Illinois
   219 S. Dearborn St., 5th Floor
   Chicago, IL 60604


                                   Respectfully submitted,

                                   Edward N. Siskel
                                   Corporation Counsel

                                   By: s/ David Paul Holtkamp
                                   David Paul Holtkamp
                                   Asst. Corp. Counsel Supervisor
                                   CITY OF CHICAGO,
                                   DEPARTMENT OF LAW
                                   Chicago City Hall
                                   121 N LaSalle St., Ste. 400
                                   Chicago, IL 60602
                                   312.744.6967
                                   David.Holtkamp2@cityofchicago.org




                                       2
Case 19-00684    Doc 6     Filed 05/16/19 Entered 05/16/19 16:35:46   Desc Main
                             Document     Page 3 of 29




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:
                                          CASE NO. 19-BK-6255
      EMELIDA CORDOVA,                    EASTERN DIVISION
                                          CHAPTER 13
            DEBTORS.


   EMELIDA CORDOVA, ET AL.,
                                          ADV. PRO. NO. 19-AP-684
      PLAINTIFFS,
                                          HON. TIMOTHY A. BARNES
            V.
                                          HEARING DATE: MAY 23, 2019
   CITY OF CHICAGO, AN ILLINOIS           HEARING TIME: 9:30 A.M.
   MUNICIPAL CORPORATION

      DEFENDANT.




                        NOTICE OF M OTION

      PLEASE TAKE NOTICE, that on May 23, 2019 at 9:30 a.m. the
   undersigned shall appear before the Honorable Timothy A. Barnes or
   any other judge sitting in his stead, in Courtroom 744, at 219 S. Dear-
   born St., Chicago, Illinois, and then and there present the City of Chi-
   cago’s Motion to Dismiss, a copy of which is attached hereto and
   served upon you.
Case 19-00684   Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46   Desc Main
                           Document     Page 4 of 29




   DATED: MAY 16, 2019                     RESPECTFULLY SUBMITTED,


                                           THE CITY OF CHICAGO

                                           Edward Siskel
                                           Corporation Counsel

                                           By: /s/ David Paul Holtkamp
                                           Sr. Assistant Corp. Counsel


   Edward N. Siskel
   Corporation Counsel

   David Paul Holtkamp (6298815)
   Assistant Corporation Counsel Supervisor
   CITY OF CHICAGO, DEPARTMENT OF LAW
   121 N LaSalle St., Ste. 400
   Chicago, IL 60602
   Tel: (312) 744-6967
   Email: David.Holtkamp2@cityofchicago.org




                                      ii
Case 19-00684      Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46   Desc Main
                             Document     Page 5 of 29




                           CERTIFICATE OF SERVICE



      I, David Paul Holtkamp, an attorney, hereby certify that on May

   16, 2019, I caused a copy of the attached Motion and Notice of Motion

   to be served via the court’s electronic noticing system for Registrants

   on those designated to receive such service as provided on the attached

   Service List.
                                                  /s/ David Paul Holtkamp



                                  SERVICE LIST
   Registrants
   (Via CM/ECF)

         Ross H Briggs r-briggs@sbcglobal.net,
          hrr73813@notify.bestcase.com




                                       iii
Case 19-00684    Doc 6     Filed 05/16/19 Entered 05/16/19 16:35:46    Desc Main
                             Document     Page 6 of 29




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:
                                             CASE NO. 19-BK-6255
      EMELIDA CORDOVA,                       EASTERN DIVISION
                                             CHAPTER 13
            DEBTORS.


   EMELIDA CORDOVA, ET AL.,
                                             ADVERSARY NO. 19-AP-684
      PLAINTIFFS,
                                             HON. TIMOTHY A. BARNES
            V.
                                             HEARING DATE: MAY 23, 2019
   CITY OF CHICAGO, AN ILLINOIS              HEARING TIME: 9:30 A.M.
   MUNICIPAL CORPORATION

      DEFENDANT.




                       C ITY OF C HICAGO ’S
                       M OTION TO DISMISS

   Edward N. Siskel             David Paul Holtkamp (6298815)
   Corporation Counsel          Asst. Corp. Counsel Supervisor
                                CITY OF CHICAGO, DEPARTMENT OF LAW
                                121 N LaSalle St., Ste. 400
                                Chicago, IL 60602
                                Tel: (312) 744-6967
                                Email: David.Holtkamp2@cityofchicago.org




                                        iv
  Case 19-00684     Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46       Desc Main
                               Document     Page 7 of 29



                               I NTRODUCTION

   The complaint alleges that the City of Chicago (the “City”) violated the stay by

retaining possession of impounded vehicles in ten chapter 13 cases. Count II of the

complaint seeks “FIVE MILLION DOLLARS” in punitive damages against the City.

Count I seeks actual damages against the City. Count II should be dismissed with

prejudice because the Bankruptcy Code clearly forbids the court from imposing pu-

nitive damages against a governmental unit, which the City certainly is. See 11

U.S.C. § 101(27). While this court may issue a “judgment awarding a money recov-

ery,” it may not issue an “award of punitive damages.” See 11 U.S.C. § 106(a)(3).

Congress very clearly and expressly provided special protection for governmental

units from being subject to punitive damages.

   Count I (and Count II) should also be dismissed with prejudice because the City

did not violate the stay. First, the City has a possessory lien in the vehicle which

under non-bankruptcy law may continue to be perfected by continued possession,

and therefore the exception to the stay under § 362(b)(3) applies. See 11 U.S.C. §

362(b)(3); In re Avila, 566 B.R. 558, 562 (Bankr. N.D. Ill. 2017); City of Chicago v.

Kennedy, 2018 WL 2087453, at *2 (N.D. Ill. May 4, 2018). Additionally, the City has
impounded each Debtor’s vehicles to enforce its traffic regulations and laws. There-

fore the police powers exception under § 362(b)(4) also applies. See 11 U.S.C. §

362(b)(4); see also, In re Hicks, 582 B.R. 6, 13 (Bankr. N.D. Ill. 2018).

   Finally, if neither of the exceptions to the stay apply, the application of § 362(a)

as interpreted under Thompson violates the City’s procedural due process rights

under the Fifth Amendment. The City cannot be deprived of its possessory interest

in the vehicle without a predeprivation hearing, which is not provided if the stay

automatically and immediately orders the City deprived of that interest.



                                            1
    Case 19-00684   Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46       Desc Main
                              Document     Page 8 of 29



                                  A RGUMENT

    The standard for a motion to dismiss under Rule 12(b)(6) is well-worn territory.1

Assuming all facts in the complaint are true, “[r]ule 12(b)(6) authorizes a court to

dismiss a claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490

U.S. 319, 326–27 (1989); see also, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “This procedure, operating on the assumption that the factual allegations in

the complaint are true, streamlines litigation by dispensing with needless discovery

and factfinding.” Neitzke, 490 U.S. at 326–27. “Like a battlefield surgeon sorting the

hopeful from the hopeless, a motion to dismiss invokes a form of legal triage, a par-

ing of viable claims from those doomed by law.” Iacampo v. Hasbro, Inc., 929 F.

Supp. 562, 567 (D.R.I. 1996). The Debtor’s claims here fail as a matter of law.

    The City assumes, for the purposes of this motion only, that the following facts

are true as alleged in the complaint.2

       1. Six of the ten plaintiffs filed a petition under chapter 13 of the
          Bankruptcy Code. See Complaint, ¶¶ 6-15.

       2. Four of the ten plaintiffs filed serial petitions under chapter 13 of
          the Bankruptcy Code. See id., at ¶ 10 (2 cases), ¶ 11 (3 cases), ¶ 13
          (2 cases), ¶ 14 (2 cases).

       3. Prior to the petition date in each case the City had impounded the
          respective Debtor’s vehicle due to unsatisfied vehicle fines and the
          City remained in possession on the petition date. See id., at ¶¶ 6-15,
          23.

       4. After filing the petition in each case, the respective Debtor asked


1 Rule 12(b)(6) provides that a complaint should be dismissed if it “fail[s] to state a
claim upon which relief can be granted[.]”. Fed. R. Civ. P. 12(b)(6). The rule applies
to this case. Fed. R. Bankr. P. 7012(b).
2 The City disputes many of the facts alleged, including that the City declined to

turnover some of the vehicles upon demand. But the motion to dismiss stage is not
the time to dispute facts.
                                           2
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46    Desc Main
                              Document     Page 9 of 29


         the City to release the vehicle, the City declined to immediately do
         so, instead asking the Debtor to provide adequate protection for its
         interest prior to release. See id., at ¶¶ 6-15.

                   COUNT II SHOULD BE DISMISSED BECAUSE
                  PUNITIVE DAMAGES ARE EXPRESSLY BARRED

   The Debtors here have asserted that the City’s conduct in requesting adequate

protection before releasing their vehicles is so egregious that it warrants punitive

damages of “FIVE MILLION DOLLARS.” See Complaint, p. 10. But punitive dam-

ages are not allowed against a governmental unit. Congress has expressly forbidden

the court from issuing a judgment of punitive damages against any governmental

unit for a stay violation. Section 106(a)(3) provides, with respect to any action

brought under one of the provisions listed in § 106(a) (including § 362), that “[t]he

court may issue against a governmental unit an order, process, or judgment under

such sections of the Federal Rules of Bankruptcy Procedure, including an order or

judgment awarding a money recovery, but not including an award of punitive

damages.” 11 U.S.C. § 106(a)(3) (emphasis added). In turn, section 101(27) defines

governmental unit to include any municipality. See 11 U.S.C. § 101(27). The pur-

pose of this express prohibition is easy to understand:

      This limitation on recovery is similar to the limitation on the waiver of
      the federal government’s sovereign immunity in the Federal Tort
      Claims Act and is consistent with traditional rules prohibiting
      the recovery of punitive damages from municipalities that are
      otherwise subject to suit. As the Supreme Court has explained with re-
      spect to municipalities, but with reasoning which is equally applicable
      to other governmental units, “an award of punitive damages … ‘pun-
      ishes’ only the taxpayers, who took no part in the commission of the
      tort … [and is] in effect a windfall to a fully compensated plaintiff… .
      Neither reason nor justice suggests that such retribution should be vis-
      ited upon the shoulders of blameless or unknowing taxpayers.”

S. Elizabeth Gibson, Congressional Response to Hoffman and Nordic Village:

Amended Section 106 and Sovereign Immunity, 69 Am. Bankr. L.J. 311, 331-32
(1995) (emphasis added).
                                          3
      Case 19-00684   Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                               Document     Page 10 of 29



      The courts agree that the language of § 106(a)(3) is clear and unequivocally bars

  punitive damages against a governmental unit for a stay violation. See In re Flynn,

  185 B.R. 89, 93 (S.D. Ga. 1995); In re Griffin, 415 B.R. 64, 71 (Bankr. N.D.N.Y.

  2009); In re Davis, 201 B.R. 835, 837-38 (Bankr. S.D. Ala. 1996); In re Duby, 451

  B.R. 664, 678 (B.A.P. 1st Cir. 2011). This prohibition extends to counties, see Rosas

  v. Monroe Cty. Tax Claim Bureau, 323 B.R. 893, 902 (Bankr. M.D. Pa. 2004), and

  even cities that mistakenly enforce parking and traffic laws in violations of the stay,

  see In re Odom, 571 B.R. 687, 698 (Bankr. E.D. Pa. 2017); In re Quiles Aviles, 532

  B.R. 428, 440 (Bankr. D.P.R. 2015).

      The Debtors, therefore, cannot be granted the millions they seek. That is ex-

  pressly prohibited.3 Count II should be dismissed with prejudice.

                   BOTH COUNTS SHOULD BE DISMISSED BECAUSE
                         THERE WAS NO STAY VIOLATION

1. Section 362(b)(3) allows the City to retain possession without violating
   the stay.

      No part of § 362(a) nor the circuit court’s interpretation in Thompson v. Gen. Mo-

  tors Acceptance Corp., LLC, 566 F.3d 699 (7th Cir. 2009) requires the City to release

  a debtor’s vehicle immediately upon the filing of a case. Thompson was an appeal of

  the bankruptcy court’s denial of a debtor’s motion for sanctions against a creditor
  for violating the automatic stay under 11 U.S.C. § 362(a)(3). See Thompson, 566

  F.3d at 701. There, the creditor had repossessed a vehicle prepetition to enforce its

  non-possessory lien. The Court held that the stay required the return of the vehicle


  3 Even with respect to actual damages the City is granted additional protection un-
  der § 106(c), which requires that any damages be offset against the City’s claims
  against the Debtors before it has to pay any amounts out of pocket. See United
  States v. McPeck, 910 F.2d 509, 513 (8th Cir. 1990). Because each of these debtors
  owed substantial ticket debt the likelihood of any funds transferring from the City
  to the debtors or their estates is minimal even if some violation is determined to
  have occurred.
                                            4
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 11 of 29



and remanded for a determination as to whether the violation was willful under §

362(k). See id.

   Here, § 362(b)(3) applies as an exception of the stay because the City has a pos-

sessory lien, as opposed to a lien on title that would be “unaffected by the return of

the vehicle.” In re Kuzniewski, 508 B.R. 678, 692 (Bankr. N.D. Ill. 2014). The excep-

tion under § 362(b)(3) provides that a creditor with an “interest in property” may

take “any act” to “maintain or continue” the perfection of that interest, if “generally

applicable law” makes that perfection “effective against an entity that acquires

rights … before … action is taken.” See 11 U.S.C. §§ 362(b)(3); 546(b)(1)(B). There-

fore, the exception applies when:
   1. The creditor has a prepetition interest in property;
   2. The creditor’s post-petition act continues perfection of that interest in
      property; and
   3. Generally applicable law provides that perfection is effective against
      an entity that acquires rights in the property prior to the act taken to
      continue perfection.

Here, all requirements are satisfied.

1.1.   The City has a pre-petition interest in the Debtor’s property.

   In order for § 362(b)(3) to apply, the City must first have a pre-petition interest

in the Debtor’s property, that is, the vehicle. While the term “interest in property” is

not defined in the Bankruptcy Code, a possessory interest is an interest in property,

as is a lien. See 11 U.S.C. § 101(37). The City has a possessory lien.

   The Municipal Code of Chicago unambiguously provides that “[a]ny vehicle im-

pounded by the City or its designee shall be subject to a possessory lien in favor of

the City in the amount required to obtain release of the vehicle.” Municipal Code §§

9-92-080(f) (emphasis added); see also, 2-14-132(l) (for vehicles impounded for other

reasons). These ordinances became effective in 2017, but, contrary to how they have
sometimes been portrayed, they were not enacted to give the City new rights

                                           5
  Case 19-00684      Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                              Document     Page 12 of 29



against bankrupt parties. Actually, they do not represent any change in applicable

law; they merely placed a label on the substantive rights the City has had for dec-

ades. A possessory lien is the right of a “creditor to keep possession of the encum-

bered property until the debt is satisfied.” See Possessory Lien, Black’s Law Dic-

tionary (10th ed. 2014). And the City has had the right to retain possession of im-

pounded vehicles until a debt to the City is paid since at least 1958.

   Under the Municipal Code, the City is required by its law to retain an impound-

ed vehicle until the owner or other authorized person pays the:

       applicable immobilization, towing and storage fees, and all amounts,
       including any fines, penalties, administrative fees provided for in Sec-
       tion 9-100-101, and related collection costs and attorney’s fees pursu-
       ant to Section 1-19-020 or Section 1-19-030, remaining due on each fi-
       nal determination for liability issued to the owner.

Municipal Code § 9-100-120(d); see also, § 2-14-132(c)(1)(A) (vehicles impounded for

other violations).

   This provision provides the City with what is the very definition of a possessory

lien. And, as the bankruptcy court in In re Avila correctly held, a lien is possessory

if “[p]ossession is the only mechanism available to ensure satisfaction of the lien. It

is this fact that makes the lien a possessory lien, not the label or lack thereof.” In re

Avila, 566 B.R. at 561 (emphasis added); see also, Kennedy, 2018 WL 2087453, at

*2. Therefore, the City’s possessory lien rights are not new, and even predate the

Bankruptcy Code itself. The first element of § 362(b)(3) is satisfied.

1.2.   Maintaining possession certainly falls within the meaning of “any
       act” that continues perfection of its possessory lien.

   Section 362(b)(3) then allows “any act” to maintain perfection of the City’s prepe-

tition lien. Generally, perfection is the “[v]alidation of a security interest as against

other creditors.” Perfection, Black’s Law Dictionary (10th ed. 2014). It serves the
purpose of giving third parties notice of the lien. The two classic ways to perfect a

                                           6
  Case 19-00684     Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                              Document     Page 13 of 29



security interest are by filing “a statement with some public office or by taking

possession.” Id. (emphasis added). Because the City’s lien is a possessory lien per-

fection is accomplished by the latter instead of the former. In re Avila, 566 B.R. at

560, citing In re Hayden, 308 B.R. 428, 432-33 (B.A.P. 9th Cir. 2004). The Municipal

Code here expressly provides that the vehicle shall continue to be impounded until

payment of all fines, penalties, and fees. Municipal Code § 9-100-120(d). And only

after payment of all these amounts will the vehicle be released to the owner or other

authorized person. Id. Thus, anyone (including the owner or otherwise) that is legal-

ly entitled to possession must pay the City’s lien first. Possession maintains priority

and puts the world on notice of the City’s interest.

   There is one exception to the general rule requiring that the City’s lien in the

amount of fines and penalties be satisfied prior to release. Preexisting lienholders

already on title at the time of the impoundment may obtain possession by satisfying

the City’s lien only with respect to the applicable towing and storage fees (if other

requirements are met). See Municipal Code § 9-92-080(c). (The Municipal Code cre-

ates a super-priority possessory lien with respect to towing and storage fees because

even earlier-in-time lienholders must pay those amounts to obtain release of an im-

pounded vehicle.) Anyone else, however, must satisfy the entire amount of the pos-
sessory lien to obtain release. This creates a first-in-time/first-in-right priority lien

for fines and penalties.

   Retaining possession of the vehicle clearly fits within “any act” to maintain the

City’s possessory lien perfection.

1.3.   The City’s generally applicable law provides that continued
       possession is effective to maintain the City’s priority over
       intervening creditors.

   The third requirement is that generally applicable law must provide that perfec-
tion is effective against an entity that acquires rights in the property prior to the act


                                           7
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 14 of 29



taken to maintain perfection. This requirement can be subdivided into two parts: (1)

whether the law is generally applicable, and (2) whether perfection is then effective

against an entity that acquires rights before the perfecting act, i.e., whether perfec-

tion continues unbroken relating back to the original perfection date. Here, both are

met.

   The term “generally applicable law” is not expressly defined in the Bankruptcy

Code, but the legislative history clearly provides a meaning. “The phrase ‘generally

applicable law’ relates to those provisions of applicable law that apply both in bank-

ruptcy cases and outside of bankruptcy cases.” H.R. Rep. No. 95-595, 95th Cong., 1st

Sess. 371-72 (1977). This means that states and local governments are free to define

property rights and perfection of those rights, as long as they apply the same way

inside of a bankruptcy as they would outside of bankruptcy. In short, a state or local

government cannot create liens that snap into effect only when a bankruptcy peti-

tion is filed. See H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 371-72 (1977) (The sec-

tion “is not designed to give States an opportunity to enact … liens that apply only

in bankruptcy cases.”); see also, In re Avila, 566 B.R. at 560, n.3; Kennedy, 2018 WL

2087453, at *2.

   Here, the City’s possessory lien in the vehicles it impounds applies both inside
and outside of bankruptcy. In fact, the vast majority of the time, the City’s posses-

sory lien is applied outside of the bankruptcy context. In other words, even when an

individual does not file for bankruptcy, he still has to pay his debt to the City before

the City is required (or even allowed) to release the vehicle. If the owner does not

pay, the City must retain possession. As the Avila court correctly held, “on its face,

the statute is not specifically targeted at bankruptcy cases. Rather, it applies to all

impounded vehicles without regard to whether the owner of the vehicle is a debtor

in bankruptcy.” In re Avila, 566 B.R. at 560. The law is generally applicable.
   Next, “if state law provides that a creditor’s security interest is superior to the
                                           8
    Case 19-00684   Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46       Desc Main
                              Document     Page 15 of 29



rights of any entity obtaining its interest in property prior to the date the creditor

takes action to maintain or continue perfection of its lien,” the exception applies. In

re Hayden, 308 B.R. at 432. This means the exception applies to any act to continue

the perfection of a lien that relates back to an earlier date of original perfection, or

where the act of perfection trumps all prior liens and is thus super-priority. See In

re AR Accessories Grp., Inc., 345 F.3d 454, 458 (7th Cir. 2003). Here, the act of con-

tinued possession both relates perfection back to the prepetition impound date, and

also continues perfection of the City’s super-priority lien for towing and storage fees.

    In the case of a possessory lien, the continuing possession continues perfection.

See In re Avila, 566 B.R. at 560-61. Continuing possession is by its nature an act

that is occurring again and again at every moment in time moving forward.4 See,

e.g., Williams v. S. Pac. R. Co., 89 P. 599, 599 (Cal. 1907) (continuing trespass to

property is a new act at each moment); City of Evanston v. Texaco, Inc., 19 F. Supp.

3d 817, 827 (N.D. Ill. 2014) (under Illinois law a continuing nuisance or trespass is a

new act each moment); Carey v. Kerr-McGee Chem. Corp., 999 F. Supp. 1109, 1117

(N.D. Ill. 1998) (same). And for the exception to apply, the act to continue perfection

must make perfection effective against a lien acquired prior to that act. That act of

perfection here is the most recent moment in time when the City held possession.
Thus, when a possessory lien is involved, the question simply becomes whether the

possessory lien has priority over another interest acquired while the property is in

the possessory lienholder’s possession. And the answer here is that it does.

    Anyone that wants possession of the vehicle, other than a lienholder that had an

interest prior to impoundment, must satisfy the City’s entire lien first. Therefore,



4This is in contrast to a lien that is perfected by filing. Filing is one act that occurs
at one time to continue perfection into the future for some set period. Here, if at any
point the City stops continuously acting to maintain possession then its lien and its
perfection ceases.
                                            9
  Case 19-00684     Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                              Document     Page 16 of 29



the City’s act of maintaining possession ensures that the lien is effective against en-

tities that acquire rights prior to the City’s last act to maintain perfection, i.e., the

most recent moment of possession. See In re Avila, 566 B.R. at 563 (“the City’s con-

tinued possession of the Vehicle is necessary to maintain or continue perfection of

its statutory lien under § 546(b).”). This element is satisfied.

   This requirement is also satisfied because the City’s lien with respect to all tow-

ing and storage fees trumps all prior liens, i.e., the lien is super-priority. See In re

AR Accessories Grp., Inc., 345 F.3d at 458. Therefore, the exception applies to allow

the City to maintain possession of impounded vehicles because of the super-priority

lien for towing and storage costs. See In re Avila, 566 B.R. at 561.

1.4.   Thompson did not apply § 362(b)(3).

   The Seventh Circuit decision in Thompson is not contrary to this application of

§ 362(b)(3) regarding possessory liens. As the Court held in Avila:

       Importantly, the Thompson court did not have occasion to examine
       whether the exception to the automatic stay found in § 362(b)(3) ap-
       plies to a creditor whose lien rights arise solely from its possession of
       the debtor’s property. Courts tackling this issue, which most often
       arises in the context of repossessed vehicles, have consistently reached
       the same result: when the creditor’s continued possession of the prop-
       erty is necessary to maintain or continue that creditor’s perfection of
       its statutory lien under § 546(b), the creditor is protected by the provi-
       sions of § 362(b)(3).

566 B.R. at 562.

   A litany of other cases on the issue of whether possessory liens fall within the

exception of § 362(b)(3) come to the same conclusion as Avila. See, e.g., In re Ingram,

508 B.R. 98, 102 (Bankr. E.D. Wis. 2014); In re Boggan, 251 B.R. 95 (B.A.P. 9th Cir.

2000); In re Hayden, 308 B.R. at 434; In re Eaton, 220 B.R. 629, 631 (Bankr. E.D.

Ark. 1998); In re Vega, 503 B.R. 38, 42 (Bankr. E.D. Mich. 2013); see also, In re
Kaufman, 315 B.R. 858, 863 (Bankr. N.D. Cal. 2004); In re Clark, 2009 WL 2849785


                                           10
    Case 19-00684        Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46   Desc Main
                                  Document     Page 17 of 29



  (Bankr. D.D.C. Sept. 1, 2009) at *2. The exception applies.

2. The City may retain possession of the Debtor’s vehicle as a police power
   under 11 U.S.C. § 362(b)(4).

      The City also has a police power exception to the automatic stay under

  § 362(b)(4). The City may maintain possession of the vehicle because it was im-

  pounded to enforce its traffic and parking related laws. Under § 362(b)(4) the “au-

  tomatic stay does not apply to actions by governmental units to enforce police and

  regulatory powers, or to the enforcement of judgments obtained in an action or pro-

  ceeding by the governmental unit to enforce those powers.” Ginsberg & Martin on

  Bankruptcy, § 3.02[D]. Under this section, the stay will not protect those that file a

  petition “for the purpose of evading [governmental] efforts to secure compliance

  with the [the law].” Parkview Adventist Med. Ctr. v. United States, 842 F.3d 757,

  764 (1st Cir. 2016).

     While there are generally two tests applied to determine whether a governmen-

  tal unit is exercising its police powers, and thereby excepted from the stay, both

  tests are merely means to ascertain the purpose of the act in question. In re Hicks,

  582 B.R. 6, 13 (Bankr. N.D. Ill. 2018). Additionally, “[o]nly the purpose of the City’s

  actions with regards to immobilization [and impoundment] of vehicles generally is
  relevant to the analysis of § 362(b)(4), not the underlying cause of the immobiliza-

  tion [and impoundment] of Debtor’s vehicle.” Id. at 12 (emphasis added). Thus,

  while incurring and not paying parking, speeding, and red-light tickets may have

  been the cause of the immobilization and impoundment, the City’s purpose for im-

  mobilizing and impounding the vehicle is one of law enforcement, and thus a police

  power.

     The purpose of the City’s immobilization and impoundment program is spelled

  out in both the Illinois statue authorizing it, and the City ordinance providing for it.
  Illinois law provides that the City may establish a “program of vehicle immobiliza-

                                             11
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46     Desc Main
                             Document     Page 18 of 29



tion [as subsequent impoundment] for the purpose of facilitating enforcement of

[parking and traffic related] regulations.” 625 ILCS 5/11-208.3(c). The City ordi-

nance likewise established its immobilization and impoundment program “for the

purpose of enforcing the parking, standing, compliance, automated traffic law en-

forcement system, or automated speed enforcement system ordinances of the traffic

code.” M.C.C. § 9-100-120(a). They are not to collect money.

   The courts have supported this purpose. This is because without a next level of

deterrence mechanism after fines, the City would be without a means of compelling

many individuals to comply with its traffic safety laws and regulations. See Grant v.

City of Chicago, 594 F. Supp. 1441, 1447 (N.D. Ill. 1984). Booting and impounding

vehicles serves as general deterrence, id., and “‘general deterrence’ is a proper exer-

cise of police and regulatory power under section 362(b)(4).” In re Emerald Casino,

Inc., 2003 WL 23147946, at *6 (N.D. Ill. Dec. 24, 2003). Therefore, impounding vehi-

cles and holding them until the fine is internalized, i.e., satisfied by the vehicle

owner, serves a substantial City interest in regulating its streets. See Grant, 594 F.

Supp. at 1447. In some cases, this is the only feasible, means of compelling compli-

ance with the law. Id.

   The City’s “[o]rdinance establishes a regime for the enforcement of the City’s
parking regulations, under which vehicle owner’s interest is gradually eroded, and

then ultimately extinguished, after he repeatedly violates the City’s regulations and

repeatedly fails to pay (or successfully to contest) the penalties associated with

those violations.” Robledo v. City of Chicago, 778 F. Supp. 2d 887, 897 (N.D. Ill.

2011). “However draconian plaintiffs may find the final penalty in the City’s legisla-

tive regime, they were not entitled to ignore the lesser penalties[.]” Id. Such a re-

gime “deters drivers from committing traffic and parking infractions in the first in-

stance[,]” and is “firmly fixed in the punitive and remedial jurisprudence of the
country.” Tate v. D.C., 627 F.3d 904, 909 (D.C. Cir. 2010). Therefore, the purpose of
                                          12
    Case 19-00684     Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46       Desc Main
                                Document     Page 19 of 29



  the City’s immobilization and impoundment program is a valid exercise of the City’s

  police power.

     The bankruptcy court in Hicks agreed that the City could use its police power to

  impound a vehicle; however, it incorrectly imposed on the City a requirement not

  found in § 362(b)(4). The court incorrectly held that the City must first sufficiently

  justify its use of police powers before the stay exception applies. It held in that the

  City must request a “hearing regarding the dangerous nature of the Debtor’s driv-

  ing” and show such driving was dangerous enough that the stay exception should

  apply. However, the Supreme Court was very clear when it held that the bankrupt-

  cy court does not have the power to look behind the government’s use of police pow-

  er to decide whether a debtor’s actions warranted the use of the police power in the

  first instance. See Bd. of Governors of Fed. Reserve Sys. v. MCorp Fin., Inc., 502 U.S.

  32, 40 (1991); see also, In re Javens, 107 F.3d 359, 366 (6th Cir. 1997) (“Congress

  removed local regulation … from the effect of the automatic stay[.]”). Ultimately,

  the bankruptcy court does not have the power to conduct “mini-trials” into whether

  a debtor is a dangerous enough driver or not (under some undefined standard) to

  warrant the City’s impoundment of his car. See, e.g., In re Spookyworld, Inc., 346

  F.3d 1, 10 (1st Cir. 2003). The purpose of impounding and holding the vehicle is to
  enforce the law by acting as a penalty to the individual and as a general deterrent

  to the population at large. That is all the City has to show to avail itself of the police

  power exception. Whether a bankruptcy court thinks this is good policy, is not with-

  in the court’s power under § 362(b)(4) to decide. The stay exception applies.

             BOTH COUNTS MUST BE DISMISSED UNDER DUE PROCESS

1. Procedural Due Process analysis.

     If neither exception applies then the statutory scheme violates procedural due

  process and is void. As a general rule, the party deprived of a protected property in-


                                             13
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46     Desc Main
                             Document     Page 20 of 29



terest is entitled to prior notice and a hearing before the deprivation occurs. See

Zinermon v. Burch, 494 U.S. 113, 132 (1990). “The right to prior notice and a hear-

ing is central to the Constitution’s command of due process.” United States v. James

Daniel Good Real Prop., 510 U.S. 43, 53 (1993). The Supreme Court said long ago

      The constitutional right to be heard is a basic aspect of the duty of gov-
      ernment to follow a fair process of decision making when it acts to de-
      prive a person of his possessions. The purpose of this requirement is
      not only to ensure abstract fair play to the individual. Its purpose,
      more particularly, is to protect his use and possession of property from
      arbitrary encroachment—to minimize substantively unfair or mistaken
      deprivations of property[.]

Fuentes v. Shevin, 407 U.S. 67, 80-81 (1972).

   The law in this circuit after Thompson is that § 362(a)(3) automatically transfers

the possessory interest from a creditor with lawful possession on the petition date to

the debtor immediately when the petition is filed. Therefore, § 362(a)(3) applies to

deprive the creditor of a property interest without any determination beforehand

that the deprivation is appropriate or fair.

   Due process, however, will “tolerate some exceptions to the general rule requir-

ing predeprivation notice and hearing, but only in ‘extraordinary situations

where some valid governmental interest is at stake that justifies postponing the
hearing until after the event.’” James Daniel Good Real Prop., 510 U.S. at 53 (em-

phasis added). Such extraordinary cases are the exception, not the rule. For exam-

ple, a prompt post-deprivation hearing may satisfy due process when there is an

emergency or when a predeprivation hearing is completely infeasible. See Penn

Cent. Corp. v. U.S. R.R. Vest Corp., 955 F.2d 1158, 1161 (7th Cir. 1992); Zinermon,

494 U.S. at 132; see also Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663,

679 (1974) (predeprivation hearing infeasible where property is of a “sort that could

be removed to another jurisdiction, destroyed, or concealed, if advance warning of
confiscation were given[.]”). But even when there is a prompt postpedrevation hear-

                                          14
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 21 of 29



ing, it must be accompanied by sufficient predeprivation procedural safeguards,

such as the requirement of a detailed affidavit that the party seeking the depriva-

tion is entitled to the property under the law and that a judge review the request

(rather than a clerk, or no one at all because it is automatic) and issue the depriva-

tion order. See Connecticut v. Doehr, 501 U.S. 1, 10 (1991).

   Because it is difficult to list the circumstances when a postdeprivation hearing

would satisfy due process, the Supreme Court provided a three factor analysis in

Mathews v. Eldridge, 424 U.S. 319 (1976) for “formulating—more accurately per-

haps, generating—exceptions to the requirement of predeprivation process.” Penn

Cent. Corp., 955 F.2d at 1163. The Mathews analysis is slightly different, however,

when the statute at issue enables one private party to take a property interest from

another private party by enlisting the power and force of the government, such as a

through prejudgment attachment. See Doehr, 501 U.S. at 10. Under Thompson,

§ 362(a)(3) is analogous to a prejudgment attachment statute.

   For cases where government action is used to transfer property rights from one

private party to another, the relevant inquiry is: (1) consideration of the property

interest that will be affected by the official action, that is, the deprivation; (2) the

risk of an erroneous deprivation through procedures used, and the probable value of
additional procedural safeguards; and (3) the interest of the private party seeking

the deprivation and transfer of rights to himself, with due regard for any ancillary

government interest in the procedures used and burden of additional safeguards.

Doehr, 501 U.S. at 11. In such cases, the process must also be closely scrutinized be-

cause the purpose of the constitutional protection is “to minimize substantively un-

fair or mistaken deprivations of property, a danger that is especially great when the

[government] seizes [property] simply upon the application of and for the benefit of

a private party.” Fuentes, 407 U.S. at 80–81.


                                          15
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 22 of 29


1.1.   The creditor or possessory lienholder’s interest affected by the
       deprivation.

   The first inquiry is to consider the interest of the party that has its property in-

terest deprived. There can be little doubt that a creditor’s possessory interest in

property is an interest protected by constitutional due process. The Supreme Court

has held on many occasions that a possessory interest in personal property is pro-

tected by both the Fifth and Fourteenth Amendments, even if the deprivation of

possession is temporary or nonfinal. See Doehr, 501 U.S. at 12 (“temporary or par-

tial impairments to property rights that attachments, liens, and similar encum-

brances entail are sufficient to merit due process protection.”); Fuentes, 407 U.S. at

84; see also, Penn Cent. Corp., 955 F.2d at 1162; Saukstelis v. City of Chicago, 932

F.2d 1171, 1172 (7th Cir. 1991). Therefore, due process is required when the federal

judiciary is enlisted to strip away the valid possessory interest of one party in order

to hand it over to another. It is circuit law under Thompson that this is exactly

what the Bankruptcy Code does immediately, and with no judicial involvement,

when a chapter 13 petition is filed.

   Additionally, the City’s property interest is even more substantial. The City’s in-

terest in the vehicle at issue is a possessory lien, of which possession is the essence.

See Restatement (First) of Security § 80 (“where a possessory lienor surrenders pos-
session of a chattel to a bailor, the lien is terminated”); see also, The Kalorama, 77

U.S. 204, 210 (1869); Nat'l Bank of Joliet v. Bergeron Cadillac, Inc., 347 N.E.2d 874,

875 (Ill. App. 4th Dist. 1976), aff’d, 361 N.E.2d 1116 (Ill. 1977); Upgrade Corp. v.

Michigan Carton Co., 410 N.E.2d 159, 161 (Ill. App. 1st Dist. 1980); Twin Sewer &

Water, Inc. v. Midwest Bank & Trust Co., 720 N.E.2d 636, 639-40 (Ill. App. 1st Dist.

1999); In re Boggan, 251 B.R. 95, 100 (B.A.P. 9th Cir. 2000). The instant the City is

deprived of possession it loses its lien and perfection of that lien. And even if as a
matter of law some of the City’s lien rights in the property are maintained after


                                          16
    Case 19-00684   Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                              Document     Page 23 of 29



possession is lost, nothing stops a debtor from transferring, destroying, or further

encumbering the vehicle once the vehicle is out of the City’s possession. There is al-

so little to nothing that could stop the debtor from simply abandoning the bank-

ruptcy case once he has possession, causing the City to have its possessory lien im-

mediately and finally terminated. In fact, that is exactly what has happened in

countless cases, including cases involving schemes to file fraudulent petitions to ob-

tain impounded vehicles. E.g., Plea Agreements, United States v. Rankins, et al, 17-

cr-00778 (N.D. Ill. 2018) (Nos. 51, 53) (defendants filed at least 39 fraudulent peti-

tions presented to the City to secure release of impounded vehicles).

    This lack of process also does not just affect the City. It strips any creditor that

has a state law possessory lien on the petition date, whether common law or statu-

tory.5 And it strips that interest with absolutely none of the safeguards that have

been held to save other statutes that fail to provide a predeprivation hearing. See

Doehr, 501 U.S. at 10 (some of those safeguards are “the requirement that a judge

rather than a clerk determine that there is a clear showing of entitlement [before

deprivation occurs, and] the necessity for a detailed affidavit.”).

    To enlist the aid of the federal judiciary in depriving a creditor of its possessory

lien interest (and to obtain what is in essence an order of mandatory injunction re-
quiring the creditor to relinquish its possessory interest immediately) the debtor

merely needs to file a naked bankruptcy petition with the clerk. No judicial discre-

tion or action is involved to determine whether the requirements for turnover under

§ 542(a) have been met (i.e., that the property may be used under § 363, adequate

protection is provided, and it is not of inconsequential value of benefit to the estate),


5 See, e.g., 770 ILCS 40/48 (innkeeper’s lien); 770 ILCS 40/49 (stable keeper’s lien);
770 ILCS 40/50 (agister’s lien); 770 ILCS 40/50a (threshermen’s lien); 770 ILCS 45/1
(labor and storage lien); 770 ILCS 90/1 (warehousemen’s lien); 770 ILCS 95/1 (stor-
age lien); 770 ILCS 105/1 (tool and die lien); 810 ILCS 5/2-711(3) (rejected goods
lien); 810 ILCS 5/2A-508(5) (lessee’s lien).
                                           17
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 24 of 29



nor is a bond or any other type of protection provided for instances of mistaken dep-

rivation, destruction, or wholesale dissipation of the property after the debtor has

possession. Not even so much as an affidavit or declaration that the debtor has an

interest at all in the vehicle is required because the debtor has at least 14 days after

the petition date to file any schedules. See Fed. R. Bankr. P 1007(c). No prejudg-

ment attachment statute in the country disregards due process to such an extent as

to transfer possession of property merely by filing a case with the clerk (with no ju-

dicial involvement or any other safeguards against substantial abuse of the system

whatsoever).

   The City’s property interest in the vehicle is also rooted in law enforcement. The

City “has a strong interest in enforcing traffic ordinances for the safety and conven-

ience of the public. The enforcement is impossible if vehicle owners can repeatedly

ignore with impunity the sanctions imposed for violation of the ordinances.” Grant,

594 F. Supp. at 1447; see also, In re Hicks, 582 B.R. at 6. The City’s boot and im-

pound program “provides an effective, and possibly the only feasible, means of forc-

ing repeat violators to pay for or contest the tickets they have received.” Grant, 594

F. Supp. at 1447. Providing individuals with a means of terminating the City’s pos-

sessory lien interests and retrieving their vehicles without any process to the City
substantially impairs the City’s ability to enforce its traffic laws. Further, a vehicle

is property “of a sort that could be removed to another jurisdiction, destroyed, or

concealed” if possession is mistakenly given to the debtor when the requirement of §

542(a) cannot be met and adequate protection not provided. See Calero-Toledo, 416

U.S. at 679 (1974). Therefore, the harm to the City would likely be irreparable once

deprived of its possession and lien.

   Ultimately, the City has a significant property interest in the vehicle, both be-

cause it has a possessory lien that by definition relies on actual possession to con-
tinue to exist, and because the City’s property interest is not merely financial, but is
                                          18
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 25 of 29



a governmental interest used to enforce the law.

1.2.   The risk of erroneous deprivation is enormous and value of a
       predeprivation hearing is overwhelming.

   The second factor is the risk that there will be an erroneous deprivation of prop-

erty rights, and whether there is value in additional procedural safeguards. Under

the § 542(a) of the Bankruptcy Code, the debtor is only entitled to turnover of prop-

erty that he may use under § 363 and that which is not of inconsequential value and

benefit to the estate. See 11 U.S.C. § 542(a). Under § 363(e) a creditor is entitled to

adequate protection of their property interests that the debtor proposes to use, or

the debtor should not be allowed to use it at all. See 11 U.S.C. § 363(e); see also,

United States v. Whiting Pools, Inc., 462 U.S. 198, 211-12 (1983) (secured creditor

“under § 363(e), remains entitled to adequate protection for its interests”). The

means of adequately protecting a possessory lienholder may be tricky, but that does

not mean that adequate protection does not need to be given. See Kennedy, 2018 WL

2087453, at *4.

   Adequate protection requires that the possessory lien be replaced with some-

thing of the indubitable equivalence (i.e., something which does not put the City in

a worse position). The debtor in these cases did not offer anything of the sort. They
essentially admit that they want to strip off the City’s possession and lien rights

and not provide anything in return. Thus, they seek to use the lack of process to

strip off the City’s interest not as a preliminary matter, but as a final result. They

do not try to meet the requirements of the Bankruptcy Code under § 542(a) to strip

off that interest (i.e., providing adequate protection). And this is the result that

Thompson held federal law provides for under §§ 362(a). Thus, in any case where

adequate protection would be required there will be an erroneous deprivation. Thus,

under this version of the law, erroneous deprivation is the rule, not the exception.
   There is, therefore, significant value in requiring a predeprivation hearing. In

                                          19
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46      Desc Main
                             Document     Page 26 of 29



fact, in other circuits the law is different and a debtor has to bring suit against the

creditor under § 542(a) to obtain a turnover order. See In re Cowen, 849 F.3d 943,

951 (10th Cir. 2017); United States v. Inslaw, Inc., 932 F.2d 1467, 1474 (D.C. Cir.

1991). Before the turnover order is granted, the creditor may present defenses, such

as lack of adequate protection or that the property has no value or benefit to the es-

tate. This fixes the problem presented by this case, and the thousands of others,

where the debtor doesn’t even attempt to satisfy the requirements for turnover un-

der § 542(a) before demanding turnover. And the fact that other circuits require a

predeprivation hearing and process shows that it is completely feasible. Requiring a

predeprivation hearing would remedy the substantial fraud that has occurred in us-

ing the bankruptcy courts to obtain vehicles without any intent to prosecute a bank-

ruptcy case.

   The process in this circuit does facially allow for a postdeprivation hearing, by

granting the creditor the ability to seek to modify the stay on an emergency basis,

but in reality that is not much of an option at all. For the creditor to take advantage

of such a hearing it has to choose between two untenable options. First, the creditor

could hold on to the property until a hearing can be held on the motion to modify

the stay. However, taking that option means knowingly violating the law for every
second before the hearing is held. And if the creditor loses, then it is not just a mat-

ter of losing the determination as to whether the deprivation was correct, but opens

the creditor up to stay violation damages. It can hardly be said that a postdepriva-

tion hearing is provided when one has to knowingly break the law to take ad-

vantage of it. See Ralph Brubaker, “Turnover, Adequate Protection and the Auto-

matic Stay (Part II): Who Is ‘Exercising Control’ Over What?” 33 No. 9 Bankruptcy

Law Letter NL 1 (2013), at 5 (“any such emergency hearing ‘would come only after a

period during which the creditor is in contempt.’”).
   The other option is to surrender the property and then seek adequate protection.
                                          20
    Case 19-00684   Doc 6    Filed 05/16/19 Entered 05/16/19 16:35:46     Desc Main
                              Document     Page 27 of 29



But at that point the property is gone (sometime never to be found again) and if one

has a possessory lien, like the City does here, that lien and perfection of that lien

are also gone. See In re WEB2B Payment Solutions, Inc., 488 B.R. 387 (B.A.P. 8th

Cir. 2013). Therefore, while the debtor may assert there are adequate postdepriva-

tion procedures, that is not true. Not by a long shot.6

    Ultimately, the government here could very easily and feasibly provide a pre-

deprivation hearing, which is what other circuit have held the text of the Bankrupt-

cy Code already requires, and the fact that there may be a postdeprivation remedy,

which there really isn’t, does not matter. See Zinermon, 494 U.S. at 132 (1990) (“In

situations where the State feasibly can provide a predeprivation hearing before tak-

ing property, it generally must do so regardless of the adequacy of a postdeprivation

tort remedy to compensate for the taking.”). As the Supreme Court aptly observed

with respect to denying a predeprivation hearing: “This Court has not . . . embraced

the general proposition that a wrong may be done if it can be undone.” Fuentes, 407

U.S. at 81–82.

1.3.   The interests of the debtor and the government in immediately
       stripping the creditor of its property interest without process are
       minimal.

    The third consideration is the debtor’s interest in the deprivation as well as

those of the federal government in providing automatic ex parte deprivations imme-

diately upon the mere filing of a piece of paper with the bankruptcy clerk. Under

this factor, there must be “exigent circumstance permitting postponing any notice or

hearing until after the [deprivation] is effected.” Doehr, 501 U.S. at 16. General

statements of the benefit will not suffice.


6 It must also be noted that this procedure imposes the burden on the creditor or
possessory lienholder to initiate the postdeprivation proceeding, and the filing of a
motion to modify the stay costs it $181. Thus, the creditor has to pay to have its
rights restored even though they should have never been taken in the first place.
                                              21
    Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46     Desc Main
                               Document     Page 28 of 29



     There is an argument that many debtors depend on their vehicles to get to and

  from places. And if the City, another secured creditor, or even a mechanic that

  worked on the vehicle but has not been paid, is allowed to maintain possession of

  that vehicle—even to maintain its valid lien—the debtor’s ability to get around will

  be impaired. But that is a far cry from exigent circumstance sufficient to deny those

  parties any process before the deprivation of their possession interest occurs. Nearly

  every American could make that claim of need for a vehicle, and that cannot be the

  standard for depriving due process.

     The procedure to obtain turnover in other circuits provides for the debtor to ini-

  tiate an action against the creditor and the creditor to defend itself. If the debtor

  would like to speed up this process he may certain initiate a § 542 action as soon as

  the petition is filed and then seek an expedited hearing.

     The need of the government here is also minimal. As a rule, the need of the gov-

  ernment cannot be greater than that of the debtors. See Doehr, 501 U.S. at 16. And

  any additional burden on the government in providing a predprivation hearing

  would be negligible because under Thompson it already provides the option for a

  postderpivation hearing, although not a realistic one. See id. Shifting the hearing

  from after the fact to before the fact is not a burden on the government. See id.
     Certainly debtors want their vehicles back as soon as possible, but that general

  benefit does not create an extraordinary case or constitute the exigent circumstanc-

  es required to deny the creditors and possessory lien holders of process before their

  interests are deprived.

2. Due process requires a prejudgment hearing.

     “When applying the Bankruptcy Code or its Rules strictly would deny a claimant

  due process rights in violation of the Fifth Amendment, then the Constitution must
  take precedence and the Code or its rules must be set aside or modified in their ap-


                                            22
  Case 19-00684     Doc 6   Filed 05/16/19 Entered 05/16/19 16:35:46     Desc Main
                             Document     Page 29 of 29



plication.” In re Marino, 195 B.R. 886, 891 (Bankr. N.D. Ill. 1996). Because due pro-

cess requires a prejudgment hearing, § 362(a)(3) cannot be applied to automatically

strip the City of its possessory lien interest immediately upon the filing of the peti-

tion. The Debtor’s motion should be denied. He needs to file and properly serve an

adversary under § 542(a) providing the City with proper notice and an opportunity

to be heard prior to the issuance of any turnover order. See Matter of Perkins, 902

F.2d at 1258.

                                   CONCLUSION

   The Debtor’s complaint should be dismissed with prejudice in its entirety. Puni-

tive damages may not be levied against the City and the City has two stay excep-

tions that are applicable and allow it to retain possession of the vehicle without vio-

lating the stay. Additionally, if this court holds neither exception applies, then the

Bankruptcy Code denies that City due process before depriving it of its possessory

interest and lien in violation of the Fifth Amendment.


                                               Respectfully submitted,

                                               Edward N. Siskel
                                               Corporation Counsel

                                               By: s/ David Paul Holtkamp
                                               David Paul Holtkamp
                                               Asst. Corp. Counsel Supervisor
                                               CITY OF CHICAGO,
                                               DEPARTMENT OF LAW
                                               Chicago City Hall
                                               121 N LaSalle St., Ste. 400
                                               Chicago, IL 60602
                                               312.744.6967
                                               David.Holtkamp2@cityofchicago.org




                                          23
